DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a device account identifier” in line 11. The limitation “a device account identifier” also recited in line 5 of the claim. It is unclear to the examiner, whether they are the same or different “device account identifier.”
Claim 6 recites “a device account identifier” in line 6. The limitation “a device account identifier” is also recited in claim 1.  It is unclear to the examiner, whether they are the same or different “device account identifier.”
Claim 6 recites the limitation "the enrolment identifier" in line 8. The claim should be changed to “an enrolment identifier” instead for proper antecedent basis.

Claims 2-10 are rejected for being dependent on claim 1.
Claim 11 recites “a device account identifier” in line 8. The limitation “a device account identifier” also recited in line 4 of the claim. It is unclear to the examiner, whether they are the same or different “device account identifier.”
Claim 12 recites the limitation "the enrolment identifier" in line 14. The claim should be changed to “an enrolment identifier” instead for proper antecedent basis.
Claim 13 recites the limitation "the one or more enrolment identifiers" in line 17. The claim should be changed to “a one or more enrolment identifiers” instead for proper antecedent basis.
Claim 14 recites the limitation "the enrolment identifier" in line 1. The claim should be changed to “an enrolment identifier” instead for proper antecedent basis.
Claims 12-16 are rejected for being dependent on claim 11.
Claim 17 recites “a device account identifier” in line 15. The limitation “an account identifier” also recited in line 13 of the claim. It is unclear to the examiner, whether they are the same or different “account identifier.”
Claims 18-20 are rejected for being dependent on claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathison et al. (Pub NO. US 2018/0152541) in view of Zhou (Pub No. US 20200329013)
Regarding Claim 1 Mathison teaches: A computer implemented method of bootstrapping a device [Fig.1, item 110, UE corresponds to applicant claimed “a device”] by a bootstrap server, [Fig.1, item 160, Bootstrap server ] the method comprising: receiving, at the bootstrap server from the device, bootstrap data  [Fig.7, item 716, request management server connection info to the bootstrap server from the UE 110, [0047] and [0052], address,  Credentials] to enable the bootstrap server [Fig.1, item 160, Bootstrap server ] to determine that the device is to be provisioned [[0052], verify the user profile of UE before sending  the management server connection info (722 of Fig.7)] verifying, [verify the user profile of UE] at the bootstrap server, [[0052], after successful verification……]  that the device is eligible to obtain management server connection info based on or in response to the bootstrap data; [[0052], after successful verification, the bootstrap server provides the management server connection info (722 of Fig.7) to the UE] obtaining, at the bootstrap server, management server connection info assigned to the device based on or in response to the determination that the device is eligible;  provisioning, from the bootstrap server to the device, first credential data comprising assigned to the device. [Fig.7, [0047]-[0052], bootstrap server verify the user profile sent from the UE and provides the   management server connection info (722 of Fig.7) to the UE to the UE based on successful verification of the user profile]
Regarding Claim 1 Mathison teaches bootstrap server authenticates the user profile sent from the UE and provides the management server connection info (722 of Fig.7) to the UE based on successful verification of the user profile. However, Mathison does not explicitly teach that the bootstrap server sends a device account identifier.
However, Zhou teaches bootstrap server sends a device account identifier. [[0089]-[0092], Server sends ID to the terminal]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to combine Mathison and Zhou by sending ID from the bootstrap server to the UE of Mathison using Zhou’s teaching to improve security of transmitting and bootstrapping data. [0035] 
Regarding Claim 2 Zhou teaches from the bootstrap server to the device, second credential data to enable the device to connect with a resource server. [[0089]-[0092] key corresponds to the second credential]
Regarding Claim 3 Zhou teaches the second credential data comprises the assigned account identifier.  [[0089]-[0092] key corresponds to assigned account ID]
Regarding Claim 4 Mathison teaches the bootstrap data comprises a device identifier for the device and a first certificate trusted by the bootstrap server.[Fig.7, item 716, address and  Credentials]  
Regarding Claim 8 Mathison teaches creating a device profile for the device at a device directory. [[0052], the user profile corresponds to device profile. User profile is crated in the UE and sent to the bootstrap server]
Regarding Claim 9 Zhou teaches the first credential data further comprises a bootstrap server identifier associated with the device account identifier.  [[0089]-[0092], Server sends ID]
Regarding Claim 10 Zhou teaches the second credential data comprises a resource certificate associated with the device account identifier.  [[0089]-[0092] key corresponds to the second credential]
Claim 11 is having similar limitations to that of the method of claim 1. Accordingly, claim 11 is rejected under a similar rational as that of claim 1 above.
Regarding Claim 15 Zhou teaches the device management platform comprises a database to store one or more identifiers and a service to assign the one or more identifiers to respective devices.  [[0089]-[0092], bootstrap server sends ID]
Regarding Claim 16 Zhou teaches the device management platform comprises a bootstrap server to provision the device account identifier on the device. [[0089]-[0092], bootstrap server sends ID]
Claim 17 is having similar limitations to that of the method of claim 1. Accordingly, claim 17 is rejected under a similar rational as that of claim 1 above.
Regarding Claim 18 Zhou teaches the first credential data further comprises bootstrap data associated with the assigned account identifier.  [[0089]-[0092], Server sends ID]
Regarding Claim 19 Zhou teaches receiving, at the device from the bootstrap server, second credential data to enable the device to authenticate with a resource server, wherein the second credential data is associated with the assigned device account identifier.  [[0089]-[0092] key corresponds to the second credential]
Regarding Claim 20 Zhou teaches the second credential data is to enable the resource service to verify that the second credential data is authorised by an entity trusted by the resource service.  [[0089]-[0092] key corresponds to the second credential]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mathison et al. (Pub NO. US 2018/0152541) in view of Zhou (Pub No. US 20200329013) further in view of Wei (Pub NO. US 2019/0132309)
Regarding Claim 5 the combination of Mathison and Zhou does not teach checking the first certificate corresponds with an enrolment identifier associated with the device.  
However, Wei teaches: checking the first certificate corresponds with an enrolment identifier associated with the device.  [[0083], identify verification using certificate]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to use the identify verification using certificate as taught by We in Mathison’s system to authenticate the UE device of  Mathison’s system. 
Claim 14 is rejected because the subject matter of the claim is well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282

Claim 6-7, 12-15 is rejected under 35 U.S.C. 103 as being unpatentable over Mathison et al. (Pub NO. US 2018/0152541) in view of Zhou (Pub No. US 20200329013) further in view of Vadivelue (Pub NO. US 2014/0192634)
Regarding Claim 6 the combination of Mathison and Zhou does not tach checking that the enrolment identifier does not exceed a threshold device limit. 
However, Vadivelue teaches checking that the enrolment identifier does not exceed a threshold device limit. [[0035] if fails to connect within boot strap threshold time period primary network connection fails and try to connect secondary network]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to use the bootstrap threshold time period of Vadivelue in Mathison’s system to maintain stable network with good quality of connection [0015]
Regarding Claim 7 the combination of Mathison and Zhou does not tach checking that the enrolment identifier does not exceed a threshold time limit. 
However, Vadivelue teaches checking that the enrolment identifier does not exceed a threshold time limit. [[0035] if fails to connect within boot strap threshold time period primary network connection fails and try to connect secondary network]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to use the bootstrap threshold time period of Vadivelue in Mathison’s system to maintain stable network with good quality of connection [0015]
Regarding Claim 12 the combination of Mathison and Zhou does not tach deleting, at the device management platform, the enrolment identifier when the enrolment identifier exceeds a threshold device limit or a threshold time limit.[design detail]  
However, Vadivelue teaches deleting, [delete primary network connection and connect to secondary network] at the device management platform, the enrolment identifier when the enrolment identifier exceeds a threshold device limit or a threshold time limit. [[0035] if fails to connect within boot strap threshold time period primary network connection fails and try to connect secondary network]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to use the bootstrap threshold time period of Vadivelue in Mathison’s system to maintain stable network with good quality of connection [0015]
Regarding Claim 13 Vadivelue teaches a request to delete the one or more enrolment identifiers; deleting, at the device management platform, the one or more enrolment identifiers in response to the request.  [[0035] delete primary network connection and connect to secondary network]
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Sasin et al. (Pub NO. US 20160065556) teaches a method of bootstrapping between endpoint client and server in a low power wireless network.  The method includes the steps of initiating a bootstrap request from an endpoint client to the server with the bootstrap request including an endpoint client name in an identifier, determining a registry apparatus to be assigned to the endpoint client, accepting the bootstrap request at the server and in response to the bootstrap request providing a security object and an identifier to the endpoint client to identify the assigned registry apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186